So ON DB Nn BB W bw

10
11
12
13
14
15
16
17
18
19
20
21
22
Zs
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No. 19-CR-01275-LAB
Plaintiff, JUDGMENT AND ORDER OF
DISMISSAL OF SUPERSEDING
Vv. INDICTMENT
BENITO JARA-GONZALEZ,
Defendant.

 

Upon motion of the UNITED STATES OF AMERICA and good cause appearing,

IT IS HEREBY ORDERED that the Superseding Indictment in the above-entitled
case be dismissed without prejudice.

IT IS SO ORDERED.

DATED: _7 [24/2014

lau A Caywyr

HONORABLE LARRY ALAN BURNS
Chief Judge, United States District Court

 
